People ex rel. Zarabi v Warden (2022 NY Slip Op 04608)





People v Warden


2022 NY Slip Op 04608


Decided on July 15, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 15, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLLEEN D. DUFFY, J.P.
BETSY BARROS
SHERI S. ROMAN
DEBORAH A. DOWLING, JJ.


2022-04822

[*1]The People of the State of New York, ex rel. Shirin Zarabi, on behalf of Terrance Moore, petitioner, 
vWarden, etc., respondent.


Brooklyn Defender Services, Brooklyn, NY (Shirin Zarabi pro se of counsel), for petitioner.
Eric Gonzalez, District Attorney, Brooklyn, NY (Miguel Rodriguez of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Terrance Moore pursuant to CPL 30.30(2)(a), or, in the alternative, to set reasonable bail upon Kings County Indictment No. 70384/2021.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The petitioner failed to demonstrate entitlement to relief pursuant to CPL 30.30(2)(a).
The determination of the Supreme Court, Kings County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
DUFFY, J.P., BARROS, ROMAN and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court